     Case 2:19-cr-00167 Document 78 Filed 12/11/20 Page 1 of 2 PageID #: 317



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

UNITED STATES OF AMERICA

v.                                         Criminal No. 2:19-00167

WILLIAM ANTHONY SPARKS

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant William Anthony

Sparks’s Motion to Extend Self-Report Date.            (ECF No. 77.)

Defendant seeks a 30-day extension so that he can receive

additional medical treatment for his badly injured hand.

       Defendant was originally scheduled to report to FCI –

Elkton to begin serving an 18-month sentence on November 12,

2020.    On November 11, 2020, defendant’s probation officer in

the Eastern District of Michigan informed defendant’s counsel

that defendant had been hospitalized after sustaining a serious

injury where his hand was impaled.          The injury required surgery.

Upon defendant’s motion, the court continued his self-report

date to December 14, 2020.

       Defendant’s probation officer has recently informed his

counsel that defendant’s hand is still in very bad condition. 1


1 After filing the motion for continuance, defendant’s counsel
received and forwarded a picture of defendant’s hand to the
court, with a copy to counsel for the government. The picture
reveals a hand with stitches on the pinky and with what appear
to be four metal rods inserted into the ring finger. The rods
are connected to a device that appears to be holding the finger
in place. Portions of the hand appear to be oozing blood. In
   Case 2:19-cr-00167 Document 78 Filed 12/11/20 Page 2 of 2 PageID #: 318



Attached to defendant’s motion is a schedule of 8 physical

therapy appointments to take place over the next 30 days.

     For good cause shown, defendant’s motion is GRANTED.

Defendant is ordered to report for service of his sentence at

FCI – Elkton, 8730 Scroggs Road, Elkton, OH 44415, no later than

2:00 p.m. on January 14, 2021.

     The Clerk is directed to send a copy of this Order to

counsel of record, the United States Marshal for the Southern

District of West Virginia, the Probation Office of this court,

and the Warden of FCI – Elkton.        The Probation Office of this

court is directed to forward a copy of this Order to the

Probation Office of the Eastern District of Michigan.

      IT IS SO ORDERED this 11th day of December, 2020.

                                         ENTER:


                                         David A. Faber
                                         Senior United States District Judge




short, the hand does appear to be in serious need of further
healing and medical attention.

                                     2
